[PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                               No. 04-11660                   JULY 27, 2006
                         ________________________           THOMAS K. KAHN
                                                                 CLERK
                   D. C. Docket No. 03-00996-CV-T-23-MSS

KATHLEEN MILLER,
ROD MILLER,
husband of Kathleen Miller,


                                                       Plaintiffs-Appellants,

                                    versus

SCOTTSDALE INSURANCE COMPANY,

                                                       Defendant-Appellee.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                (July27, 2006)

Before EDMONDSON, Chief Judge, and TJOFLAT and KRAVITCH, Circuit
Judges.

PER CURIAM:
      This case returns to us after we certified a question to the Florida Supreme

Court regarding the interpretation of § 627.848, Fla. Stat. (2002). The question we

certified read: “Whether § 627.848, Fla. Stat. (2002) contemplates a single date of

cancellation for the insurance contract as a whole or whether the contract can be

cancelled as to different insureds at different times depending on when a statutorily

required notice is given to that insured?” Miller v. Scottsdale Ins. Co., 410 F.3d

678, 681-82 (11th Cir. 2005) (per curiam).1

      The Florida Supreme Court answered that “the plain language of section

627.848, Florida Statutes (2002), contemplates a single cancellation date for the

insurance policy as a whole” and that “all statutory, regulatory, or contractual

requirements for cancellation must be satisfied before a policy may be canceled.”

Miller v. Scottsdale Ins. Co., No. SC05-936, 2006 WL 1375241, at *5 (Fla. May

18, 2006). Here, the district court construed the statute to allow for two different

cancellation dates, one of which occurred before the insurer, Scottsdale Insurance,

complied with all contractual requirements for cancellation and granted summary

judgment in favor of the insurer. Miller, 410 F.3d at 679. This ruling plainly

conflicts with the Florida Supreme Court’s answer to our certified question.

Therefore, we reverse the district court and remand for further proceedings



      1
          The facts are set out in our initial opinion. Miller, 410 F.3d at 678-79.

                                                  2
consistent with the Florida Supreme Court’s decision.




                                         3